Douglass, J.,
This case comes before us upon a rule to strike off a mechanic’s lien entered at the above number and term.
From the notice of the filing of the lien and from the lien'itself, it appears that a mechanic’s lien was filed against the property of the defendant, wherein it was specified that the nature of the labor or materials furnished was: “Electrical wiring and installation on the above mentioned premises at 5447 Woodmont Place.”
We are of opinion that this is not a sufficiently accurate description to permit this lien to stand, the rule of law under the act being that, at the filing of a mechanic’s lien, the description of the work done or materials furnished must be as accurate as the circumstances will permit. Clearly, in this case, a more complete detailed description of the materials furnished could have been made, and for this reason the lien must be stricken off, and, therefore, the rule should be made absolute.
Prom Edwin L. Mattern, Pittsbureh. P».